Citation Nr: 1723447	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-18 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 to October 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2016 a videoconference hearing was held before the undersigned; a transcript is associated with the record.  

In July 2010, the Veteran filed a claim concerning (a) his "emotional state" and (b) his PTSD.  As will be discussed more fully below, his claim is interpreted as encompassing psychiatric diagnoses other than PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given what is shown by the medical evidence in the record, the Board is considering "alternative current conditions within the scope of the filed [emotional state/PTSD] claim."  Clemons, 23 Vet. App. at 5.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted for both of the claims on appeal.  As to the issue of service connection for a psychiatric disability, claimed as PTSD and depression, the Veteran has given vague and confusing descriptions of what event(s) in service resulted in his psychiatric disability.  At his September 2016 hearing, he testified about certain stresses during service including being prevented from graduating with his basic training class due to medical testing to determine his risk of seizures (he had one years prior to enlistment), and harassment from others with spiders and a snake.  He also alleged that he was a victim of a personal assault by a sergeant, who reportedly touched him inappropriately.  He stated that he left base without authorization once during boot camp to seek answers as to why he was being treated the way he was treated.  VA outpatient records show that in October 2008, the Veteran had diagnoses of PTSD related to childhood abuse and depressive disorder.  In the years that followed, the same treating VA psychiatrist gave the Veteran diagnoses of PTSD (related to childhood and noncombat military, and also to just noncombat military) and adjustment disorder with mixed anxiety and depressed mood.  The psychiatrist indicated that the Veteran reported that his PTSD was from racism in the military; he also cited to the Veteran's claim that he was harassed when a python was held to his face when he woke up and when a gun was held to his face.  On VA forms eliciting details of stressor events in service, the Veteran referred to his VA medical records for details of such incidents.  He also noted on such forms in June 2016 and November 2016 that the stressor(s) occurred during basic training in December 1987.  In 2016, he began VA CPT (cognitive processing therapy), and in May 2016 it was reported that he had written a trauma account in relation to his therapy (no details were provided).  

The Board also observes that VCAA and development letters sent to the Veteran in September 2010 and February 2011 in relation to his PTSD claim do not inform him of the type of evidence to substantiate a claim based on personal assault.  Under 38 C.F.R. § 3.304(f)(5), evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The regulation further provides that VA will not deny a PTSD claim that is based on a personal assault in service without first advising the Veteran about such other evidence, as was discussed above.  Thus, notice to the Veteran regarding  alternative forms of evidence that may assist him in substantiating his PTSD claim is necessary.  

The Veteran has not been afforded a VA examination with respect to his claim of service connection  for psychiatric disability.  Such examination is necessary (following completion of development to corroborate his alleged stressor events in service).  The undersigned discussed at the hearing that corroborating evidence of a stressor event underlying a PTSD claim is needed, prior to development for a medical opinion regarding whether a diagnosis of PTSD is related to the alleged stressor.  However, as the claim has been expanded to encompass other psychiatric diagnoses, a corroborated stressor event is not necessarily required.  In a November 2016 application, the Veteran clearly asserted a secondary service connection theory of entitlement to service connection for a psychiatric disability (depression), i.e., on the basis that such disability to numerous service-connected (and non-service-connected) disabilities.  VA outpatient records show that he has received diagnoses of depressive disorder and adjustment disorder.  A psychiatric evaluation to clarify the nature and etiology of all of his psychiatric disability is necessary.   

Regarding service connection for ED, the Veteran initially contended that his condition was related to or caused by his service-connected lumbar spine disability including the pain from such disability.  At the September 2016 hearing, he asserted that his ED predated his diagnosis of diabetes mellitus (the disease which a November 2011 VA examiner found to be the likely etiology of the ED).  The examiner also opined that it was less likely than not that the Veteran's ED is related to his service-connected left knee disability.  The Board deems the VA opinion to be inadequate for rating purposes.  It is somewhat ambiguous, as the examiner concluded both that ED was more likely than not related to diabetes mellitus and that it was as likely as not attributable to diabetes mellitus.  Moreover, the examiner did not explain why diabetes mellitus was felt to be the cause of erectile dysfunction, particularly in light of other evidence in the record suggesting other causes (to include service-connected disabilities).  For example, VA (orthopedic and spine) examinations in June 2011 and November 2011 appear to attribute the Veteran's ED to pain and treatment for pain, related to his service-connected lumbar spine and left knee disabilities.  Further, a November 2007 VA outpatient record notes that the Veteran's medication for hypertension (HCTZ) may contribute to ED.  The Board also observes that the VA examiner's opinion did not address whether any service-connected disability (or medication for a service-connected disability) may have aggravated the Veteran's ED.  Additionally, in November 2016 he filed an application, asserting that his ED is related to PTSD.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner did not specifically address whether a service-connected disability may have aggravated the ED, did not offer rationale for the opinion that nonservice-connected diabetes mellitus is the cause for the Veteran's ED, and did not appear to take into consideration  VA examination reports that appear to relate the ED to pain (from service-connected lumbar spine and left knee disabilities) or medication to treat it.  An examination to secure an adequate medical opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should issue a VCAA notice letter to the Veteran with respect to his claim of service connection for a psychiatric disability to include depression.  Specifically regarding PTSD, the Veteran should be advised that evidence from sources other than his service records (e.g., mental health counseling centers or statements from family members, roommates, or fellow service members), or evidence of behavior changes, may constitute credible supporting evidence of a personal assault stressor in service, and afford him opportunity to furnish this type of evidence or advise VA of potential sources of such evidence (for VA to secure), in accordance with 38 C.F.R. § 3.304(f)(5).  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or clinical psychologist, to determine the nature and etiology of any psychiatric disability he may have (or have had since the filing of his claim in July 2010).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on examination of the Veteran and review of his record, the examiner should:  

(a). Opine whether the Veteran has a diagnosis of PTSD under the criteria in DSM-IV or V, and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the PTSD resulted from a stressor event in service.  The examiner should discuss the stressor(s) relied upon to support the diagnosis, to include whether the evidence of record supports that a personal assault occurred during the Veteran's period of service.

(b). Opine whether the Veteran has a diagnosis of an acquired psychiatric disability (other than PTSD) in accordance with DSM-IV or V, and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such psychiatric disability either had its onset during active service, or was caused or aggravated by a disease or injury in service.  

Aggravation is defined as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is found the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation. 

All opinions must include rationale.  If an opinion cannot be provided without resort to speculation, it must be so noted in the report (with explanation for that conclusion).  

3.  The AOJ should arrange for a medical opinion by an appropriate physician (with examination only if deemed necessary by the provider) that identifies the most likely etiology for the Veteran's diagnosed ED.  The Veteran's claims file must be reviewed by the opinion provider.  Based on review of the record (and examination if such is deemed necessary), the consulting provider should opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's ED was caused or aggravated by, a service-connected disability (which include lumbar spine degenerative disc disease, osteoarthritis of the left knee, and radiculopathy of both lower extremities), to include as due to medication prescribed for service connected disability.  

In providing the opinion the consulting physician is asked to consider the Veteran's hearing testimony (that his ED pre-existed his diagnosis of diabetes), private and VA outpatient records (which do not show a clear date of onset of ED, but do include a November 2007 record indicating that the Veteran took medication (HCTZ) that may contribute to ED and records from Duke University Medical Center showing that in October 2002, the Veteran was noted to have had diabetes mellitus diagnosed at age 28, five years previously, and had a history of hypertension, with no mention of ED) and VA examination reports including from June 2011 and November 2011 (which appear to show that ED was due to pain and pain medication) and include a November 2011 VA ED examination report indicating that the Veteran's ED was more likely than not related to his nonservice-connected diabetes mellitus, and not to his service-connected lumbar spine or left knee disabilities.  

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

